Citation Nr: 0118483	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether an overpayment in the amount of $945 of 
Department of Veterans Affairs (VA) pension benefits was 
properly created.

2.  Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
calculated amount of $945.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 2000 decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office Committee on Waivers and Compromises 
(Committee).


FINDINGS OF FACT

1.  In June 1978, the veteran was awarded a total disability 
rating for pension purposes.

2.  Prior to 1999, the veteran had been informed, in writing, 
that he was to report to VA immediately any change in 
expected recurring medical expenses, and that a decrease or 
ending of recurring medical expenses constituted a change in 
income.

3.  In January 1999, the veteran submitted a VA Form 21-0516, 
Improved Pension Eligibility Verification Report (EVR), on 
which he estimated that the amount of unreimbursed medical 
expenses he would be paying in 1999 as $5,000.   

4.  In January 2000, the veteran submitted a VA Form 21-8416, 
Medical Expense Report, in which he reported that he had 
actually incurred $2,933.38 in medical expenses in 1999.

5.  In March 2000, the veteran's pension benefits were 
reduced effective as of January 1, 1999.  This action created 
an overpayment.

6.  The veteran's failure to submit accurate information 
regarding his anticipated medical expenses for 1999 does not 
rise to the level of fraud, misrepresentation, or bad faith.

7.  Recovery of the overpayment would not be against the 
principles of equity and good conscience.


CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the calculated 
amount of $945 was properly created.  38 U.S.C.A. §§ 1502, 
1503 (West 1991); 38 C.F.R. §§ 3.660(a)(1) (2000).

2.  Recovery of an overpayment of VA pension benefits in the 
amount of $945 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  
Specifically, this law, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  By virtue of the Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information and 
evidence necessary to substantiate his claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, in fact, it appears that all 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Additionally, the veteran has submitted recent statements 
pertaining to his financial status.  The Board finds that all 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 C.F.R. § 3.159; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


A.  Factual Background

The veteran has been in receipt of a total disability rating 
for pension purposes, with additional entitlement for his 
spouse, since 1978.  In letters from VA regarding the payment 
of monthly pension benefits, he was advised that VA 
considered a decrease or ending of recurring medical expenses 
a change in income, and that he was to report to VA 
immediately any change in those expected recurring expenses.  
He was also advised in those letters that failure to notify 
VA promptly of any change could result in an overpayment that 
he might have to repay.

In January 1999, the veteran submitted a VA Form 21-0516, 
Improved Pension EVR, in which he estimated the amount of 
unreimbursed medical expenses for 1999 would be $5,000.  In 
January 2000, he submitted a VA Form 21-8416, Medical Expense 
Report, on which he reported that his actual medical expenses 
for 1999 were $2,933.38 in medical expenses in 1999, to 
include $1,739.44 that was paid in December 1999 for his 
spouse's private medical insurance.  

In July 2000, the veteran was informed, in writing, of an 
overpayment in the amount of $945.  Later that month, he 
filed a timely request for waiver of the overpayment.  The 
Committee, in a September 2000 decision, found that he had 
been advised of the criteria used to compute his benefit 
payment, and that computation of his payments required that 
he report all income as well as unreimbursed medical expenses 
incurred; changes in his income or medical costs were to be 
reported to VA immediately, so that his award could be 
adjusted in time to prevent an overpayment in his account.  
The Committee denied his request for waiver of the recovery 
of the overpayment, finding that he was at fault in the 
creation of the debt for failing to notify VA in a timely 
fashion of the changes in his anticipated medical expenses.

On a July 2000 financial status report, the veteran indicated 
that he and his spouse had a monthly income from VA and 
Social Security totaling $1,168.  His expenses, to include 
food, utilities and heat, and other living expenses (listed 
as clothing, yard work, miscellaneous, drugs, gas, and auto 
repair) totaled $910; he incurred no expenses for rent or 
mortgage payments.  Monthly income, therefore, exceeded 
monthly expenses by $258.  In a subsequent financial status 
report, received in October 2000, the veteran indicated that 
he and his spouse had a monthly income from VA and Social 
Security totaling $1,193.50.  His expenses were identical to 
those indicated in July 2000, with the exception of other 
living expenses, which increased to $535.59, with the 
addition of taxes ($40.64) and insurance ($144.95).  Monthly 
expenses now totaled $1,095.59.  Monthly income therefore, 
still exceeded monthly expenses by $97.91.

II.  Legal Analysis

A.  Creation of the Debt

Under applicable regulations, fault is the commission or 
omission of an act that directly results in the creation of a 
debt.  38 C.F.R. § 1.965(b)(2) (2000).  In the instant case, 
the veteran advised VA, in January 1999, that he would have 
approximately $5,000 in unreimbursed medical expenses for 
1999.  However, according to information he submitted in 
January 2000, he actually incurred only $2,933.38 in medical 
expenses for 1999.  In fact, with the exception of $1,739.44 
in private medical insurance for his spouse, paid in December 
1999, he only incurred $1,193.94 in medical expenses during 
1999.  It is not unreasonable to assume that the veteran was 
cognizant, during 1999, that he would not come near the 
$5,000 in medical expenses he had previously estimated.

The Board notes that there is no dispute as to the facts of 
this case:  the veteran overestimated by more than $2,000 the 
amount of unauthorized medical expenses that he anticipated 
he would incur in 1999, and that an overpayment of $945 was 
created as a result.  The Board also notes that the veteran 
had been repeatedly advised that he was to report to VA 
immediately any change in those expected recurring expenses, 
that VA considered a decrease or ending of recurring medical 
expenses a change in income, and that failure to do so might 
result in the creation of an overpayment of benefits.  While 
the veteran has alleged that he timely and correctly reported 
his countable income, the question at issue is not whether 
income was accurately reported, but whether anticipated 
unauthorized medical expenses were actually incurred. 

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced as to allow 
for the application of the benefit of the doubt rule.  The 
Board accordingly concludes that the overpayment of VA 
pension benefits in the calculated amount of $945 was 
properly created.

B.  Waiver of the debt

The Board notes that the Committee considered the facts in 
this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.963(a) (2000).

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  The veteran requested waiver of the 
debt as recovery would cause undue financial hardship.  The 
Committee denied waiver on the basis that recovery would not 
be against the principles of equity and good conscience.  The 
Board agrees.

In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are:  
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a) (2000).

The indebtedness at issue resulted from the veteran's failure 
to estimate accurately his anticipated unauthorized medical 
expenses for 1999, and concomitantly his failure to advise VA 
during that year that he would not incur anywhere near the 
amount that he had estimated.  As discussed above, the Board 
has found that the veteran bears responsibility for the 
creation of the debt.  The record reflects that he had been 
repeatedly advised by VA that a decrease or cessation of 
medical expenses constituted a change in income, and that he 
was to notify VA immediately of any change in those expenses.  
He did not do so, and it was not until January 2000 that he 
made VA aware that he had considerably overestimated his 
expected medical expenses for 1999.  Under the circumstances, 
the Board finds that the veteran was at fault in the creation 
of the debt.  

With respect to whether recovery of the overpayment would 
result in undue hardship to the veteran and his spouse, the 
Board notes that the most recent financial status information 
submitted by the veteran, in October 2000, reflects that 
monthly income exceeds monthly expenses by approximately $98.  
An earlier financial status report, dated in July 2000, shows 
that monthly income exceeded monthly expenses by $258 (the 
October 2000 financial status report lists taxes and 
insurance payments as additional living expenses).  Neither 
the July 2000 financial status report nor the October 2000 
financial status report shows that collection of the 
veteran's debt would deprive him or his spouse of the basic 
necessities of life (food, clothing, or shelter), inasmuch as 
monthly expenses are less than monthly income.  

In this regard, the Board notes that the veteran's accredited 
representative has argued that, as of March 2001, the veteran 
was in receipt of a monthly payment from VA of only $799, 
rather than the $981 monthly payment cited by the veteran in 
October 2000, thereby rendering the positive cash flow of $98 
shown in October 2000 into a negative cash flow of $84.  The 
Board, however, is not convinced that any negative cash flow 
would deprive the veteran or his spouse of the basic 
necessities of life.  The Board notes that the veteran's VA 
pension award was reduced based on increased income from a 
non-VA source to include Social Security.  Additionally, the 
Board is aware that both the veteran and his spouse received 
an cost of living adjustment increase in Social Security at 
the beginning of 2001; however, the veteran's representative 
did not provide the amount of such increase.  The October 
2000 financial status report indicates that the veteran and 
his wife spent $260 per month on utilities and heat, and that 
the $535.59 cited as monthly "other living expenses," to 
include $350 for clothing, yard work, miscellaneous, drugs, 
gas, and auto repair.  As previously noted, hardship is 
considered where the veteran and his family would be deprived 
of the basic necessities of life.  In the instant case, the 
income of the veteran and his spouse appears adequate covers 
their basic necessities to include their residence, 
utilities, food, clothing, and transportation. 

The Board further finds that failure to make restitution of 
the $945 overpayment would result in unfair gain to the 
veteran.  In effect, a waiver of this overpayment would allow 
him to realize a gain based on his failure to advise VA 
during 1999 that his unreimbursed medical expenses would be 
far less than his estimation.  Under such circumstances, the 
element of equity and good conscience pertaining to undue 
financial hardship is not considered to be of such 
significance as to outweigh the other critical elements cited 
herein (i.e., the veteran's fault in the creation of the debt 
and unjust enrichment to him if the debt was waived) that 
favor the Government's right to collect the overpayment.  In 
addition, the Board does not find applicable to the facts in 
this case the other elements of the standard of equity and 
good conscience discussed above.  In particular, there is 
absolutely no evidence of fault on the part of VA.  Likewise, 
there is no evidence that collection of the debt, either in 
whole or in part, would defeat the purposes for which 
benefits were intended, nor is there evidence that the 
veteran changed his position to his detriment by reliance on 
VA benefits by giving up some other valuable right or legal 
obligation.

In brief, the Board concludes that the veteran was at fault 
in the creation of the indebtedness in this case, and that 
there is no evidence that collection of the indebtedness 
would deprive him or his spouse of the basic necessities of 
life.  The Board therefore finds that recovery of the 
overpayment of $945 would not be against the principles of 
equity and good conscience; accordingly, waiver of recovery 
of the overpayment is denied. 
	

ORDER

An overpayment of VA pension benefits in the amount of $945 
was properly created.  Waiver of recovery of an overpayment 
of VA pension benefits in the amount of $945 is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 

